753 N.W.2d 181 (2008)
Mark Michael KOROI, Co-Conservator of the Estate of Raoul George Farhat, Plaintiff-Appellant,
v.
UNITED SERVICES AUTOMOBILE ASSOCIATION, a/k/a USAA, Defendant-Appellee.
Docket No. 136368. COA No. 281054.
Supreme Court of Michigan.
July 29, 2008.
On order of the Court, the application for leave to appeal the March 24, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.